DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden (US 20060158371) in view of Fiedziuszko (US 5889449).
With respect to claim 1, Duivenvoorden teaches a device (para 34, “The level measurement apparatus“) comprising: a radar module that includes an antenna to produce a radar signal and a port coupled to the antenna (para 36, “The lower section 244 of the antenna 240 launches the electromagnetic energy, i.e. radar pulses or continuous radar waves, into the vessel”): a launch structure configured to couple to a surface to emit the radar signal through the surface (fig 2a, items 242 and 240); and a waveguide coupled between the port of the radar module and the launch structure to conduct the radar signal (para 36, “the waveguide 246 comprises a circular waveguide 246 and is coupled to the upper section 242”).
With respect to claim 1, Duivenvoorden does not teach the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant.  Fiedziuszko teaches the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second Duivenvoorden to include the waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Duivenvoorden for transmitting a signal with no new or unexpected results. 
With respect to claim 8, Duivenvoorden teaches the launch structure is configured to couple in direct contact with the surface (fig. 2b, items 250)
With respect to claim 9, Duivenvoorden teaches the launch structure is configured to be spaced away from the surface when coupled to the surface (fig 2a, item between 242 and 244)
With respect to claim 10, Duivenvoorden teaches the launch structure includes a horn antenna (fig. 2b, items 250).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Spertell (US 20120041432).
With respect to claim 2, Spertell teaches the waveguide is flexible (para 40). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko to include the waveguide is flexible because it is merely a substitution of a well-known waveguide of Duivenvoorden with the waveguide of Spertell for carrying a signal with no new or unexpected results.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Mayer et al (CN 102177420). 
With respect to claim 3, Mayer teaches the antenna is a transmit antenna (fig 2, item 13 and para 74), the port is a first port (fig 2, items Sm, Sn) the launch structure is a first launch Duivenvoorden in view of Fiedziuszko to include the launch structure is a first launch structure, the waveguide is a first waveguide, the radar signal is a first radar signal, the radar module includes a receive antenna operable to receive a second radar signal and a second port coupled to the antenna, the device further comprises: a second launch structure configured to couple to the surface to receive the second radar signal through the surface, and a second waveguide coupled between the second port of the radar module,  and the second launch structure to conduct the second radar signal because it is merely a substitution of the transceiver structure of Duivenvoorden with the separate transmitter and receiver of Mayer that transmits and receives signal with no new or unexpected results.
With respect to claim 3, Fiedziuszko teaches a waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the second dielectric constant is less than the first dielectric constant (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide”). It would have been obvious to modify Duivenvoorden to include the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core because it is merely a substitution of the well-known wire of Duivenvoorden for the waveguide of Mayer for transmitting a signal with no new or unexpected results.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko in view of Mayer as applied to claim 1 above, and further in view of Edvardsson (US 20070090992). 
With respect to claim 4, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko in view of Mayer to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Duivenvoorden for the waveguide of Mayer for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 5, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko in view of Mayer to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Duivenvoorden for the waveguide of Mayer for transmitting a signal along a waveguide with no new or unexpected results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Beasley (US 20090251361). 
With respect to claim 6, Beasley teaches the port is a first port (fig 4, item 60-62); and the radar module includes a splitter that couples the antenna to each of the first port and a second port (fig 4, item 60). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko to include the port is a first port and the radar module includes a splitter that couples the antenna to each of the first port and a second port because it is one of multiple implementations of the radar system of Duivenvoorden to direct a signals from a transmit and receiver with no new or unexpected result.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Ando et al (US 20120112955). 
With respect to claim 7, Ando teaches the antenna is a transmit antenna; and the radar module includes: a receive antenna; and a splitter that couples the port to each of the transmit antenna and the receive antenna (para 47, “The radar system 1 includes an oscillator 10, an amplifier 12, a divider (also called a splitter) 14, an amplifier 15, a transmitter antenna 16, and a receiver antenna assembly 20.”). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko to include the antenna is a transmit antenna; and the radar module includes: a receive antenna; and a splitter that couples the port to each of the transmit antenna and the receive antenna because it is one of multiple implementations of the radar system of Duivenvoorden to direct a signals from a transmit and receiver with no new or unexpected result.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Taheri et al (US 20170211963).
With respect to claim 11, Taheri teaches the launch structure includes a Vivaldi antenna (para 64, “exemplary type of antenna shown herein is a balanced antipodal Vivaldi-type antenna,”). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko as applied to claim 1 above, and further in view of Edvardsson (US 20080062037). With respect to claim 12, Edvardsson teaches the launch structure includes a dipole antenna (para 43, “As in conventional antenna technology the printed dipoles may be supported by some metal structure”). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko to include the launch structure includes a dipole antenna because it is merely a substitution of the well-known antenna of Edvardsson with the antenna of Duivenvoorden with no new or unexpected transmitted or received signals.
Claims 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden (US 20060158371) in view of Fiedziuszko (US 5889449) and Mayer et al (CN 102177420).
With respect to claim 13, Duivenvoorden teaches a device (para 34, “The level measurement apparatus“) comprising: a radar module that includes a transmit antenna to produce a first radar signal (para 36, “The lower section 244 of the antenna 240 launches the electromagnetic energy, i.e. radar pulses or continuous radar waves, into the vessel”), a first waveguide coupled to the radar module to conduct the first radar signal from the transmit antenna (para 36, “the waveguide 246 comprises a circular waveguide 246 and is coupled to the upper section 242”), a first launch structure coupled to the first waveguide to emit the first radar signal (fig 2a, items 242 and 240), 
With respect to claim 13, Duivenvoorden does not teach the first waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the first dielectric constant and the second dielectric constant are different. Fiedziuszko teaches a waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the first dielectric constant and the second dielectric constant are different (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is Duivenvoorden to include the first waveguide includes a core having a first dielectric constant and a cladding having a second dielectric constant disposed around the core, wherein the first dielectric constant and the second dielectric constant are different because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Duivenvoorden for transmitting a signal with no new or unexpected results.
With respect to claim 13, Duivenvoorden does not teach a waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core. Fiedziuszko teaches a waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core (fig 20 and col 14, lines 42-50 “a solid rod 244 of high dielectric- constant material and of circular cross-section is clad with a cladding 246 of the low dielectric-constant material to form a circular waveguide”). It would have been obvious to modify Duivenvoorden to include the second waveguide includes a core having the first dielectric constant and a cladding having the second dielectric constant disposed around the core because it is merely a substitution of the well-known waveguide of Fiedziuszko for the waveguide of Duivenvoorden for transmitting a signal with no new or unexpected results.
With respect to claim 13, Duivenvoorden does not teach a second waveguide coupled to the radar module to conduct the second radar signal to the receive antenna and a second launch structure coupled to the second waveguide to conduct the second radar signal to the second waveguide. Mayer teaches a second waveguide coupled to the radar module to conduct the second radar signal to the receive antenna (fig 2, item 29), a second launch structure coupled to the second waveguide to conduct the second radar signal to the second waveguide (fig 2, item Fn); and a receive antenna to receive a second radar signal (fig 2, item Fn). It would have been obvious to modify Duivenvoorden to include a second waveguide coupled to the 
With respect to claim 17, Duivenvoorden does not teach the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface. Mayer teaches the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface (fig 2, item 13); and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface (fig 2, item 17). It would have been obvious to modify Duivenvoorden to include the first launch structure is configured to couple to a first surface to emit the first radar signal through the first surface and the second launch structure is configured to couple to a second surface to receive the second radar signal through the second surface because it is merely a substitution of a well-known transceiver configuration with no new or unexpected results in the transmitted and received signals.
With respect to claim 18, Duivenvoorden teaches the launch structure is configured to couple in direct contact with the surface (fig. 2b, items 250).
With respect to claim 18, Duivenvoorden does not teach the first launch structure is configured to couple to the first surface and the second launch structure is configured to couple to the second surface. Mayer teaches the first launch structure is configured to couple to the first surface (fig 2, item 13); and the second launch structure is configured to couple to the second surface (fig 2, item 17). It would have been obvious to modify Duivenvoorden to include the first launch structure is configured to couple to the first surface and the second launch structure is configured to couple to the second surface because it is merely a substitution 
With respect to claim 19, Duivenvoorden does not teach the first launch structure is configured to be spaced away from the first surface when coupled to the first surface and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface. Mayer teaches the first launch structure is configured to be spaced away from the first surface when coupled to the first surface (fig 2, item 13); and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface (fig 2, item 17). It would have been obvious to modify Duivenvoorden to include the first launch structure is configured to be spaced away from the first surface when coupled to the first surface and the second launch structure is configured to be spaced away from the second surface when coupled to the second surface because it is merely a substitution of a well-known transceiver configuration with no new or unexpected results in the transmitted and received signals.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko in view of Mayer as applied to claim 13 above, and further in view of Spertell (US 20120041432). Spertell teaches a waveguide is flexible (para 40). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko in view of Mayer to include the first and second waveguides are flexible because it is merely a substitution of a well-known waveguide of Duivenvoorden with the waveguide of Spertell for carrying a signal with no new or unexpected results.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko in view of Mayer as applied to claim 1 above, and further in view of Edvardsson (US 20070090992). 
With respect to claim 15, Edvardsson teaches the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first Duivenvoorden in view of Fiedziuszko in view of Mayer to include the cladding of the first waveguide is the same as the cladding of the second waveguide and is disposed around the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Duivenvoorden for the waveguide of Mayer for transmitting a signal along a waveguide with no new or unexpected results.
With respect to claim 16, Edvardsson teaches the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide (fig 3b, items 13). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko in view of Mayer to include the cladding of the first waveguide extends between the core of the first waveguide and the core of the second waveguide because it is merely a substitution of the well-known wire of Duivenvoorden for the waveguide of Mayer for transmitting a signal along a waveguide with no new or unexpected results.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duivenvoorden in view of Fiedziuszko in view of Mayer as applied to claim 13 above, and further in view of Ando et al (US 20120112955). Ando teaches the first and second surfaces are surfaces of a vehicle (para 46, “a radar system 1 according to the present invention which may be employed in automotive vehicles to detect or track a target object”). It would have been obvious to modify Duivenvoorden in view of Fiedziuszko in view of Mayer to include the first and second surfaces are surfaces of a vehicle because it is merely an application for a radar device with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648